Appeal by the petitioner from an order of the Supreme Court, entered in the New York county clerk’s office on September 6, 1941, denying petitioner’s motion to strike out certain petitions for county committeemen.
Order affirmed, without costs. (See Matter of Holley [Rittenberg], 268 N. Y. 484.) Leave to appeal to the Court of Appeals granted.
Present — O’Malley, Glennon, Dore, Cohn and Callahan, JJ.; O’Malley, J., dissents and votes to reverse and grant the motion; dissenting opinion by O’Malley, J. [177 Misc. 142.]